Case: 12-10188   Date Filed: 07/31/2012   Page: 1 of 5

                                                     [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-10188
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:09-cr-00361-RWS-AJB-6

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

OLIVER MACIEL-MACEDO,
a.k.a. Gallo,
a.k.a. Oliver,

                                                     Defendant-Appellant.

                    ___________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                  ____________________________

                             (July 31, 2012)

Before BARKETT, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 12-10188     Date Filed: 07/31/2012    Page: 2 of 5

      Oliver Maciel-Macedo appeals the 200-month sentence imposed by the district

court after he pled guilty to (1) conspiracy to possess at least five kilograms of

cocaine with intent to distribute, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(A)(ii); (2) two counts of possession of at least five kilograms of cocaine

with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(ii), and

18 U.S.C. § 2; (3) conspiracy to commit money laundering, in violation of 18 U.S.C.

§§ 1956(a)(1)(A)(i), (a)(2)(A), (a)(2)(B)(i), (a)(2)(B)(ii), and (h); and (4) money

laundering, in violation of 18 U.S.C. § 1956(a)(2)(A). Mr. Maciel-Macedo contends

that there was insufficient evidence to support the district court’s three-level

enhancement of his offense level pursuant to U.S.S.G. § 3B1.1(b). After reviewing

the parties’ briefs and the record, we find no error and affirm.

      A district court’s determination of a defendant’s role in an offense is a finding

of fact, which we review for clear error. See United States v. Barrington, 648 F.3d

1178, 1200 (11th Cir. 2011). A three-level role enhancement is warranted “[i]f the

defendant was a manager or supervisor (but not an organizer or leader) and the

criminal activity involved five or more participants or was otherwise extensive[.]”

U.S.S.G. § 3B1.1(b). To qualify for this enhancement, the defendant “must have been

the organizer, leader, manager, or supervisor of one or more other participants.”

U.S.S.G. § 3B1.1, cmt. n. 2. The defendant, however, “does not have to be the sole

                                           2
              Case: 12-10188     Date Filed: 07/31/2012   Page: 3 of 5

leader or kingpin of the conspiracy in order to be considered an organizer or leader

within the meaning of the Guidelines.” United States v. Vallejo, 297 F.3d 1154, 1169

(11th Cir. 2002). But “there must be evidence that the defendant exerted some

control, influence or decision-making authority over another participant in the

criminal activity.” United States v. Martinez, 584 F.3d 1022, 1026 (11th Cir. 2009).

      Mr. Maciel-Macedo does not contest that his offense of conviction involved

five or more participants or was otherwise extensive. Rather, he argues that there was

insufficient evidence to support the three-level enhancement under U.S.S.G. §

3B1.1(b) because the undisputed facts show that he was merely an employee of a

multi-million dollar drug conspiracy with no managerial authority. The government

responds that the facts support a three-level enhancement because Mr. Maciel-

Macedo, as the head of the Atlanta cell of a multi-million dollar drug conspiracy, had

some decision-making authority and supervised, managed, and directed at least three

others participants.

      The undisputed facts show that Mr. Maciel-Macedo was responsible for the

distribution of cocaine in Atlanta at the direction of a Mexican drug cartel. Although

Mr. Maciel-Macedo did not have the authority to determine what amount of cocaine

would be distributed or what prices to set for that cocaine, he did have some

discretion and authority to make decisions. Mr. Maciel-Macedo had the authority to

                                          3
               Case: 12-10188    Date Filed: 07/31/2012    Page: 4 of 5

choose how the drugs would be delivered and had the authority to direct the actions

of some subordinates. For example, Mr. Maciel-Macedo was given the authority to

determine what vehicles and what routes would be taken to ensure the safe delivery

of the drugs. In conjunction with his responsibility to ensure reliable delivery of the

drugs, Mr. Maciel-Macedo was given the authority to pay bills, register vehicles, and

perform other tasks to ensure that the operation did not gain the attention of law

enforcement.

      In addition, the evidence showed that Mr. Maciel-Macedo supervised and gave

instructions to other members of the organization. For example, on August 4, 2009,

Mr. Maciel-Macedo instructed two men – Mr. Morales-Samano and Mr. Sanchez-

Morales – to closely follow behind him in a car while he delivered money and picked

up drugs. Furthermore, the evidence demonstrated that another man named Jimmy

Silva picked up money and delivered drugs to various locations at the direction of Mr.

Maciel-Macedo.

      Mr. Maciel-Macedo contends that he was merely carrying out the instructions

of his supervisors and was acting as a member of a team and not as a manager or

supervisor. We have held, however, that a defendant’s subordinate role does not

absolve him of his supervisory role when he coordinates and manages the delivery

and transportation of drugs. See United States v. Jones, 933 F.2d 1541, 1546-47 (11th

                                          4
              Case: 12-10188      Date Filed: 07/31/2012   Page: 5 of 5

Cir. 1991) (affirming enhancement pursuant to § 3B1.1(b)). Here, as in Jones, Mr.

Maciel-Macedo made unilateral decisions regarding how shipments would be

received and was responsible for ensuring that the operation would be successful.

Additionally, as we have noted, there was evidence that Mr. Maciel-Macedo exerted

some control, influence or decision-making authority over at least three other

participants of the conspiracy.

      Accordingly, the district court did not clearly err in finding that Mr. Maciel-

Macedo was a manager or supervisor under § 3B1.1(b). Mr. Maciel-Macedo’s

sentence is affirmed.

      AFFIRMED.




                                          5